           Case 2:19-cv-01951-GMN-EJY Document 97 Filed 04/27/21 Page 1 of 4



1    KRISTOL BRADLEY GINAPP, ESQ.
     Nevada Bar No. 8468
2    E-mail: kginapp@nevadafirm.com
     KENDALL LOVELL, ESQ.
3    Nevada Bar No. 15590
     E-mail: klovell@nevadafirm.com
4    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
5    Las Vegas, Nevada 89101
     Telephone:    702/791-0308
6    Facsimile:    702/791-1912

7    Attorneys for Defendants
     Vast Holdings Group, LLC,
8    Vast Solutions Group, Inc.,
     Vast Solutions Group, LLC,
9    Vast Financial Solutions, Inc.,
     Graphene Advisors, LLC,
10   Anderson Investment Consultants, LLC
     And R. Kenner French
11

12                            UNTIED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14
     KATELYN WHITTEMORE, an individual,             Case No.: 2:19-cv-01951-GMN-EJY
15
                         Plaintiff,
16                                                  STIPULATION AND ORDER TO
           v.                                       EXTEND TIME TO RESPOND TO
17                                                  PLAINTIFF’S/COUNTER-
     ANDREW “TOBY” MATHIS, an individual,           DEFENDANT’S ANTI-SLAPP SPECIAL
18   CLINT COONS, an individual, MICHAEL            MOTION TO DISMISS PURSUANT TO
     BOWMAN, an individual, RAYMOND                 NRS 41.637 (SECOND REQUEST)
19   “KENNER” FRENCH, an individual, VAST
     HOLDING GROUP, LLC, doing business as a
20   Nevada limited-liability company, ANDERSON
     FINANCIAL SERVICES, LLC, doing business
21   as a foreign Washington limited-liability
     company; VAST SOLUTIONS GROUP, INC., a
22   Nevada Corporation, VAST FINANCIAL
     SOULTIONS, INC., a Nevada Domestic
23   Corporation; GRAPHENE ADVISORS LLC, A
     Nevada Limited Liability Company, VAST
24   SOLUTIONS GROUP, LLC, A Washington
     Limited Liability Company, ANDERSON
25   INVESTMENT CONSULTANTS, LLC, DOES
     1-100, inclusive,
26
                         Defendants.
27

28


                                              -1–
            Case 2:19-cv-01951-GMN-EJY Document 97 Filed 04/27/21 Page 2 of 4



1    VAST HOLDING GROUP, LLC, a Nevada
     limited liability company, VAST SOLUTIONS
2    GROUP, INC., a Nevada Corporation,
     GRAPHENE ADVISORS LLC, A Nevada
3    Limited Liability Company, VAST SOLUTIONS
     GROUP, LLC, A Washington Limited Liability
4    Company, RAYMOND “KENNER” FRENCH,
     an individual,
5
                         Counterclaimants,
6
            v.
7
     KATELYN WHITTEMORE, an individual, and
8    DOES I-X, and ROE CORPORATIONS I-X,
     inclusive,
9
                          Counter-Defendants.
10

11             STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
           PLAINTIFF’S/COUNTER-DEFENDANT’S ANTI-SLAPP SPECIAL MOTION TO
12                 DISMISS PURSUANT TO NRS 41.637 (SECOND REQUEST)
13

14           Plaintiff/Counter-Defendant     KATELYN          WHITTEMORE           (“Plaintiff”)    and

15   Defendants/Counterclaimaints VAST HOLDINGS GROUP, LLC, VAST SOLUTIONS GROUP,

16   INC., VAST SOLUTIONS GROUP, LLC, VAST FINANCIAL SOLUTIONS, INC.,

17   GRAPHENE ADVISORS, LLC, ANDERSON INVESTMENT CONSULTANTS, LLC AND R.

18   KENNER FRENCH (“Defendants”), by and through their counsel of record, hereby stipulate to

19   extend the deadline for Defendants to respond to Plaintiff’s/Counter-Defendant’s Anti-SLAPP

20   Special Motion to Dismiss Pursuant to NRS 41.637 (ECF 92), which was filed March 30, 2021.

21   This is the parties’ second request for an extension. The parties stipulate to allow Defendants up

22   to and including May 11, 2021 to file a response to the Motion. Good cause exists for the requested

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    -2–
           Case 2:19-cv-01951-GMN-EJY Document 97 Filed 04/27/21 Page 3 of 4



1    two-week extension of time as Defendants’ counsel, Kristol Bradley Ginapp, has recently been

2    advised of a personal medical issue which requires immediate medical treatment.

3
      Dated this 27th day of April, 2021             Dated this 27th day of April, 2021
4
      MULLINS & TRENCHAK,                            HOLLEY DRIGGS
5     ATTORNEYS AT LAW
6
      /s/ Philip J. Trenchak                         /s/ Kristol Bradley Ginapp
7     Philip J. Trenchak, Esq.                       Kristol Bradley Ginapp, Esq.
      Victoria C. Mullins, Esq.                      400 South Fourth Street, 3rd Floor
8     1614 S. Maryland Parkway                       Las Vegas, NV 89101
      Las Vegas, NV 89104
9                                                    Attorneys for Defendants
      Jenny L. Foley, Ph.D., Esq.                    Vast Holdings Group, LLC,
10    HKM Employment Attorneys LLP                   Vast Solutions Group, Inc.,
      1785 East Sahara, Suite 300                    Vast Solutions Group, LLC,
11    Las Vegas, Nevada 89104                        Vast Financial Solutions, Inc.,
                                                     Graphene Advisors, LLC, and
12    Attorneys for Plaintiff                        R. Kenner French
13

14

15   IT IS SO ORDERED:

16                      28 day of April, 2021.
            Dated this ______
17

18                                                  Gloria M. Navarro, District Judge
                                                    United States District Court
19

20

21

22

23

24

25

26

27

28


                                                  -3–
           Case 2:19-cv-01951-GMN-EJY Document 97 Filed 04/27/21 Page 4 of 4



1                                   CERTIFICATE OF SERVICE

2           I certify that on April 27, 2021 I did cause a true and correct copy of the foregoing
3    STIPULATION         AND     ORDER       TO     EXTEND        TIME      TO     RESPOND           TO
4    PLAINTIFF’S/COUNTER-DEFENDANT’S ANTI-SLAPP SPECIAL MOTION TO
5    DISMISS PURSUANT TO NRS 41.637 (SECOND REQUEST) to be served via electronic
6    service by the U.S. District Court CM/ECF system to the parties on the Electronic Filing System:
7
      Philip J. Trenchak, Esq.                           Jenny L. Foley, Ph.D., Esq.
8     Victoria C. Mullins, Esq.                          HKM Employment Attorneys LLP
      Mullins & Trenchak, Attorneys at Law               1785 East Sahara, Suite 300
9     1614 S. Maryland Parkway                           Las Vegas, Nevada 89104
      Las Vegas, NV 89104                                P: 702-805-8340
10    P: 702-778-9444                                    F: 702-805-8340
      F: 702-778-9449                                    E: jfoley@hkm.com
11    E: phil@mullinstrenchak.com                        Attorneys for Plaintiff/Counter-Defendant
      E: victoria@mullinstrenchak.com
12    Attorneys for Plaintiff/Counter-Defendant

13
      Christina Mundy-Mamer, Esq.
14    Renee M. Finch, Esq.
      Messner Reeves LLP
15    8945 W. Russell Road, Suite 300
      Las Vegas, NV 89148
16    P: 702-363-5100
      F: 702-363-5101
17    E: cmamer@messner.com
      E: rfinch@messner.com
18    Attorneys for Defendants Anderson
      Financial Services LLC, Andrew “Toby”
19    Mathis, Clint Coons and Michael Bowman

20

21                                            By    /s/ Kileen Watase
                                                   An Employee of HOLLEY DRIGGS
22

23

24

25

26

27

28


                                                   -4–
